Citation Nr: 1451430	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 13, 2009 for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a period of convalescence following surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 2000 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file currently resides with the Winston-Salem, North Carolina RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in July 2014.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

On March 13, 2009, the Veteran was admitted to a VA medical facility for surgery for his service connected lumbosacral spine disability; he was granted entitlement to a temporary total rating under 38 C.F.R. § 4.30 effective from March 13, 2009, and entitlement to an earlier effective date for this award is precluded by law. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2009, for a temporary total rating under the provision of 38 C.F.R. § 4.30 for a period of convalescence have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.401(h)(2), 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  

As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

A temporary total rating may be assigned when it is established that at least one month of convalescence is necessitated by surgery or outpatient treatment for a service-connected disability, or if surgery resulted in severe postoperative residuals, such as incompletely healed surgical wounds, immobilization of a major joint, application of a body cast, or the necessity for house confinement.  38 C.F.R. § 4.30.  Such benefits are payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. §§ 3.401(h)(2), 4.30. 

On March 13, 2009, the Veteran was admitted to a VA medical facility to undergo surgery for his service connected lumbosacral spine disability.  By rating decision in August 2009, he was granted entitlement to a temporary total rating under 38 C.F.R. § 4.30 effective from March 13, 2009, the date of this hospital admission.  

The Veteran argues that he was incapacitated prior to his hospital admission, during the period he waited for a VA neurosurgical consultation.  On this basis, he maintains that he is entitled to an earlier effective date for the award of benefits under 38 C.F.R. § 4.30. 

Pursuant to 38 C.F.R. § 3.401(h)(2) as set forth above, the effective date for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 is the date of entrance into the hospital for the otherwise qualifying service connected treatment in question, which in this case was March 13, 2009.  As such, the effective date for the 38 C.F.R. § 4.30 award assigned by the RO in the instant case was in accord with the provisions of 38 C.F.R. § 3.401(h)(2).  The pertinent legal criteria governing the assignment of effective dates for awards of benefits under 38 C.F.R. § 4.30 are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As such, on these facts, no effective date for the award of benefits under 38 C.F.R. § 4.30 earlier than March 13, 2009, is assignable, and the Veteran's claim must therefore be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to March 13, 2009, for a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a period of convalescence is  denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


